  Case 20-05012       Doc 49     Filed 06/02/20 Entered 06/03/20 07:33:09           Desc Main
                                   Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE:                                          )    Chapter 11
                                                )    Bankruptcy No. 20 B 05012
HITZ RESTAURANT GROUP,                          )    Judge Donald R. Cassling
                                                )
         Debtor.                                )



  ORDER GRANTING IN PART, AND DENYING IN PART, KASS MANAGEMENT
 SERVICES, INC.’S MOTIONS TO COMPEL POST-PETITION RENT AND MODIFY
                 THE AUTOMATIC STAY (DKT. NOS. 21 & 29.)

         An order for relief under Chapter 11, Title 11 of the United States Code having been

entered on February 24, 2020, IT IS HEREBY ORDERED that Kass Management Group, Inc.’s

(“Creditor”) motions are granted in part and denied in part for the reasons stated in the attached

Memorandum Opinion. Accordingly, Hitz Restaurant Group, LLC (“Debtor”) must pay the

following amount to Kass Management Services, Inc. by June 16, 2020: $18,482.18, which

accounts for the full March 2020 rent amount and 25 percent of the full rent amount for April,

May, and June 2020. In addition to that amount, Debtor must also pay Creditor the full common

area maintenance fees and real estate taxes for March and 25 percent of its share of both the

common area maintenance fees and real estate taxes for April, May, and June 2020. A status

hearing on this matter will be held on June 23, 2020, at 10 a.m.

                                                     ENTERED:




            -XQH
DATE:                                                       _______________________
                                                            Donald R. Cassling
                                                      United States Bankruptcy Judge
